UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)October 6, 2009 SEMITOOL, INC. (Exact name of registrant as specified in its charter) Montana 0-25424 81-0384392 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 655 West Reserve Drive Kalispell, Montana (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(406) 752-2107 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act(17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. On October 6, 2009, Semitool, Inc. issued a press release announcing revised guidance on revenue estimates for the fourth quarter of fiscal year 2009, along with bookings information for the same quarter. Acopy of the press release is attached hereto as Exhibit 99.1. Item 9.01 Financial Statements and Exhibits. (c) Exhibits: Exhibit No. Description Exhibit 99.1 Press Release issued by Semitool, Inc. dated October 6, 2009. Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. SEMITOOL, INC. (Registrant) Date: October 6, 2009 By: /s/Larry A. Viano Larry A. Viano Chief Financial Officer
